Exhibit 99.1 Giovanni Sardagna Tenaris 1-888-300-5432 www.tenaris.com Tenaris Announces 2015 First Quarter Results The financial and operational information contained in this press release is based on unaudited consolidated condensed interim financial statements presented in U.S. dollars and prepared in accordance with International Financial Reporting Standards as issued by the International Accounting Standard Board and adopted by the European Union, or IFRS. Luxembourg, April 30, 2015. - Tenaris S.A. (NYSE, Buenos Aires and Mexico: TS and MTA Italy: TEN) (“Tenaris”) today announced its results for the quarter ended March 31, 2015 in comparison with its results for the quarter ended March 31, 2014. Summary of 2015 First Quarter Results (Comparison with fourth and first quarters of 2014) Q1 2015 Q4 2014 Q1 2014 Net sales ($ million) %) %) Operating income ($ million) 8 % %) Net income ($ million) 14 % %) Shareholders’ net income ($ million) 14 % %) Earnings per ADS ($) 14 % %) Earnings per share ($) 14 % %) EBITDA* ($ million) %) %) EBITDA margin (% of net sales) % % % *EBITDA is defined as operating income plus depreciation, amortization and impairment charges/(reversals). In the fourth quarter of 2014, operating income includes an impairment charge of $206 million on our welded pipe operations in Colombia and Canada and our net income includes an additional impairment charge of $49 million on our investment in Usiminas which is recorded in the equity in earnings of non-consolidated companies line. In the first quarter of 2015 we recorded an additional impairment of $17 million on our investment in Usiminas. Net sales in the first quarter declined 16% sequentially, affected by the rapid decline in drilling activity in North America and the reductions in exploration and production spending that are taking place around the world. Outside North America, sales declined significantly in Iraq, Ecuador and Australia while sales in South America were supported by shipments for pipeline projects in Argentina and Brazil. EBITDA declined 26% sequentially to $527 million with margins affected by inefficiencies associated with low utilization of production capacity. Cash provided by operating activities reached $878 million during the quarter and at the end of the quarter we had a net cash position (cash and other current investments less total borrowings) of $1.9 billion. Market Background and Outlook The speed and the extent of the adjustment in oil and gas drilling activity in North America in response to the collapse in oil and gas prices is reflected in the fall in the number of drilling rigs in operation. In the United States, the rig count has already fallen more than 50% from last year’s November peak and, in Canada, the rig count in the first quarter was down 40% year on year. In most other areas of the world, oil and gas drilling activity is declining, albeit at a more gradual pace, as companies have reduced exploration activity and are delaying projects seeking to reduce costs. The impact of the decline in drilling activity on demand for OCTG is being amplified by the inventory adjustments that are taking place in the Middle East and sub-Saharan Africa and which are expected to take place in the United States, where high levels of imports and rapidly reducing consumption have pushed inventory levels to around ten months’ future consumption. After holding up well in the first quarter, we expect our sales to show further declines in the next two quarters before beginning a gradual recovery by the end of the year. Our margins over the next two quarters will be further affected by inefficiencies associated with low utilization of production capacity and other non-recurring restructuring costs but should return to a more balanced level by the end of the year once we see the full impact of lower raw material costs. While we are confident that the fundamentals for the oil and gas sector remain positive in the long-term, in the current difficult market conditions we are adjusting our operations and our costs and remain focused on strengthening our market position and enhancing our service deployment in key regions. Analysis of 2015 First Quarter Results Tubes Sales volume (thousand metric tons) Q1 2015 Q4 2014 Q1 2014 Seamless %) (2 %) Welded %) %) Total %) %) Tubes Q1 2015 Q4 2014 Q1 2014 (Net sales - $ million) North America %) %) South America 1
